      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
BYTEMARK, INC.,                                       :

                                    Plaintiff,      :
                                                              MEMORANDUM AND ORDER
                          v.                        :
                                                               17-CV-1803 (PGG) (KNF)
XEROX CORP., ACS TRANSPORT                            :
SOLUTIONS, INC. XEROX TRANSPORT
SOLUTIONS, INC., CONDUENT INC.,                       :
AND NEW JERSEY TRANSIT CORP.,
                                                      :
                                     Defendants.
------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        By an order dated December 14, 2020, the Court denied the parties’ December 10, 2020

joint request for a pre-motion conference and directed that, “[o]n or before December 28, 2020,

any motions limited solely to the issues raised in the December 10, 2020 joint letter shall be

made. The Local Civil Rules of this court govern the timing of oppositions and replies,” noting

that the Court “will not entertain any requests to extend the number of pages or filing deadlines

absent a showing of extraordinary circumstances. COVID-19 related issues do not constitute

extraordinary circumstances.” Docket Entry No.110.

                                        DEFENDANTS’ FILINGS

        On December 28, 2020, a certificate of service was filed by the defendants’ counsel

Ashley N. Moore, stating that “on December 28, 2020, Defendants’ Memorandum of Law in

Support of Its [sic] Motion to Compel and Motion for Protective Order, and Exhibits A-F were

served via e-mail on counsel of record,” Docket Entry No. 111. On January 5, 2021, a certificate

of service was filed by Ashley N. Moore, stating that “[t]he undersigned certifies that

Defendants’ Memorandum of Law in Opposition to Bytemark’s Motion to Compel Document

                                                          1
     Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 2 of 9




Production, and Exhibits A-H were served via e-mail on counsel of record,” Docket Entry No.

114. On January 6, 2021, a “Notice of Defendants’ Motion to Compel and Motion for Protective

Order,” dated January 6, 2021, was filed asserting that “upon the Declaration of Ashley N.

Moore, and the exhibits annexed thereto, the Memorandum of Law, dated December 28, 2020,”

the defendants “move this Court” for an order compelling the plaintiff

       to identify its trade secrets with reasonable particularity either via a trade secret
       disclosure or a response to Interrogatory No. 1. Until Bytemark makes this
       identification, Defendants also seek a Protective Order preventing Bytemark from
       pursuing the entirety of Defendants’ confidential information in an attempt to tailor
       its trade secrets to fit what it finds there.

       Docket Entry No. 115.

“Defendants’ Memorandum of Law in Support of Its [sic] Motion to Compel and Motion for

Protective Order,” Docket Entry No. 116, and “Declaration of Ashley N. Moore in Support of

Defendants’ Motion to Compel and Motion for Protective Order,” Docket Entry No. 117, both

dated December 28, 2020, were filed on January 6, 2021. “Defendants’ Reply in Support of Its

[sic] Motion to Compel and Motion for Protective Order,” Docket Entry No. 118, was dated and

filed on January 6, 2021. “Defendants’ Memorandum of Law in Opposition to Bytemark’s

Motion to Compel Document Production,” Docket Entry No. 122, dated January 4, 2021, was

filed on January 6, 2021. The “Declaration of Ashley N. Moore in Support of Defendants’

Memorandum of Law in Opposition to Bytemark’s Motion to Compel Document Production,”

Docket Entry No. 123, was dated and filed on January 6, 2021.

                                   PLAINTIFF’S FILINGS

       On December 28, 2020, a certificate of service by Anya Engel stating that “on December

28, 2020, Plaintiff’s Motion to Compel Document Production, Plaintiff’s Memorandum of Law

in Support of Motion to Compel Document Production, Exhibits A-G, and Declaration of Anya



                                                2
      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 3 of 9




Engel were served via e-mail on counsel of record,” Docket Entry No. 112. On January 4, 2021,

a certificate of service was filed by Anya Engel, stating that “[t]he undersigned certifies that on

January 4, 2021, Plaintiff’s Response in Opposition to Defendants’ Motion to Compel and

Motion for Protective Order, Exhibits D-I, and Declaration of Anya Engel were served via e-mail

on counsel of record,” Docket Entry No. 113. On January 6, 2021, a “Notice of Plaintiff

Bytemark Inc.’s Motion to Compel Document Production,” dated December 28, 2020, was filed

asserting that “pursuant to the attached Memorandum of Law in Support of Plaintiff Bytemark

Inc.’s Motion to Compel Document Production, and accompanying exhibits A-G, Bytemark, Inc.

will move before the Honorable Paul G. Gardephe” for an order compelling the defendants “to

produce documents and information responsive to Plaintiff's First and Second Sets of Requests

for Production, including request numbers 38-40 and 60-62.” Docket Entry No. 119. The

plaintiff’s “Memorandum in Support of Motion to Compel Document Production,” Docket Entry

No. 120, and “Declaration of Anya Engel,” Docket Entry No. 120-8, both dated December 28,

2020, were filed on January 6, 2021. “Plaintiff’s Reply in Support of Its Motion to Compel

Document Production,” Docket Entry No. 121, was dated and filed on January 6, 2021.

“Plaintiff’s Response in Opposition to Defendants’ Motion to Compel and Motion for Protective

Order,” Docket Entry No. 124, and “Declaration of Anya Engel,” Docket Entry No. 124-7, were

both dated January 4, 2021, and filed on January 6, 2021.

                             PLAINTIFF’S MOTION TO STRIKE

       On January 7, 2021, the plaintiff filed the “Notice of Plaintiff’s Motion to Strike Dkt.

#118,” Docket Entry No. 125, dated January 7, 2021. In “Plaintiff’s Memorandum of Law in

Support of Its Motion to Strike Dkt. #118,” Docket Entry No. 126, the plaintiff asserts it seeks to

strike the defendants’ reply “for exceeding the page limitation set by the Court” in its December



                                                 3
      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 4 of 9




14, 2020 order. By a letter-motion dated January 8, 2021, the defendants asserted that they

“inadvertently overlooked the Court’s Order limiting replies to 6 pages” and requested “that the

Court accept the attached 6 page Reply and disregard the 10 page Reply served on January 6

(Dkt. No. 118).” Docket Entry No. 127. By a letter dated January 8, 2021, the plaintiff

requested that the Court deny the defendants’ request because they “doubled the two-day

briefing period for their reply by filing a revised brief on January 8,” which “would mark the

second time this week that Defendants have filed a late brief.” Docket Entry No. 128. The

plaintiff asserted that “granting Defendants’ requests would only reward their repeated, flagrant

disregard of the Court’s Order and applicable rules and encourage Defendants’ belief that they

may act with impunity.”

                                      LEGAL STANDARD

       “Filing deadlines, like statutes of limitations, necessarily operate harshly and
       arbitrarily with respect to individuals who fall just on the other side of them, but if
       the concept of a filing deadline is to have any content, the deadline must be
       enforced. ‘Any less rigid standard would risk encouraging a lax attitude toward
       filing dates,’ United States v. Boyle, 469 U.S. [241,] 249 [105 S.Ct. 687, 691-692,
       83 L.Ed.2d 622] [ (1985) ]. A filing deadline cannot be complied with, substantially
       or otherwise, by filing late-even by one day.”

       Houston v. Lack, 487 U.S. 266, 282, 108 S. Ct. 2379, 2388 (1988).


Local Civil Rule 5.2(a) of this court provides:

       Parties serving and filing papers shall follow the instructions regarding Electronic
       Case Filing (ECF) published on the website of each respective Court. A paper
       served and filed by electronic means in accordance with such instructions is, for
       purposes of Fed. R. Civ. P. 5, served and filed in compliance with the Local Civil
       Rules of the Southern and Eastern Districts of New York.

“No certificate of service is required when a paper is served by filing it with the court’s

electronic-filing system.” Fed. R. Civ. P. 5(d)(1)(B). Electronic Case Filing Rules and

Instructions of this court provide:


                                                  4
     Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 5 of 9




       1.1 Except as expressly provided and in exceptional circumstances preventing a
       party from filing electronically, all documents required to be filed with the Court
       must be filed electronically.
                                               ***
       3.1 Except as otherwise provided in section 4 herein, electronic filing of a document
       in the ECF system consistent with these procedures, together with the transmission
       of a Notice of Electronic Filing (NEF) from the Court, constitutes filing of the
       document for all purposes of the Federal Rules of Civil Procedure, the Federal
       Rules of Criminal Procedure, and the Local Rules of this Court and constitutes entry
       of the document on the docket kept by the Clerk under Federal Rules of Civil
       Procedure 58 and 79 and Federal Rules of Criminal Procedure 49 and 55.
                                               ***
       9.1 In cases assigned to the ECF system, service is complete provided all parties
       receive a Notice of Electronic Filing (NEF), which is sent automatically by email
       from the Court (see the NEF for a list of who did/did not receive notice
       electronically). Transmission of the NEF constitutes service upon all Filing and
       Receiving Users who are listed as recipients of notice by electronic mail.
                                               ***
       19.1 How is service accomplished for electronically filed documents? Filing and
       Receiving Users who have appeared in the case will receive a Notice of Electronic
       Filing (NEF) by e-mail whenever there is case activity. The NEF constitutes service
       upon all Filing and Receiving Users.
                                               ***
       19.3 Am I required to electronically file proof of service in an ECF case? Only two
       circumstances require the electronic filing of proof of service in an ECF case: (a)
       Proof of service for the case initiating document must be electronically filed on the
       ECF system, and (b) Proof of service must be electronically filed any time a party
       is served with a paper document.


                          APPLICATION OF LEGAL STANDARD

       All new civil cases filed in this court after December 2, 2003, are ECF cases, including

this case, and they are subject to ECF Rules and Instructions. The Court’s December 14, 2020

order stated clearly and unambiguously: “On or before December 28, 2020, any motions limited

solely to the issues raised in the December 10, 2020 joint letter shall be made. The Local Civil

Rules of this court govern the timing of oppositions and replies.” No motion was made on

December 28, 2020, as directed by the Court’s December 14, 2020 order, since no “notice of

motion, supporting affidavits, and memoranda of law,” required by Local Civil Rule 6.1(a) of



                                                5
      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 6 of 9




this court, were filed on December 28, 2020. The parties did not seek, at any time, an

enlargement of the December 28, 2020 deadline for making their motions and they did not assert,

at any time, that the December 14, 2020 order was unclear and ambiguous.

       Instead of filing their motion on December 28, 2020, as directed by the Court’s

December 14, 2020 order, the defendants filed, on December 28, 2020, a “Certificate of Service”

by their attorney certifying that “on December 28, 2020, Defendants’ Memorandum of Law in

Support of Its [sic] Motion to Compel and Motion for Protective Order, and Exhibits A-F were

served via e-mail on counsel of record.” The Court’s December 14, 2020 order did not direct the

defendants to: (a) serve the defendants’ motion “via e-mail on counsel of record” on December

28, 2020; and (b) file a “Certificate of Service” of the defendants’ motion on December 28,

2020. The defendants’ serving “Defendants’ Memorandum of Law in Support of Its [sic]

Motion to Compel and Motion for Protective Order, and Exhibits A-F” “via e-mail on counsel of

record” was improper and contrary to this court’s ECF Rules and Instructions providing that the:

(a) “NEF constitutes service upon all Filing and Receiving Users,” ECF Section 19.1; (b) NEF

“is sent automatically by email from the Court,” ECF Section 9.1; and (c) “[t]ransmission of the

NEF constitutes service upon all Filing and Receiving Users who are listed as recipients of

notice by electronic mail,” ECF Section 9.1. Moreover, “electronic filing of a document in the

ECF system” and “the transmission of a Notice of Electronic Filing (NEF) from the Court,

constitutes filing of the document for all purposes of the Federal Rules of Civil Procedure, the

Federal Rules of Criminal Procedure, and the Local Rules of this Court,” ECF Section 3.1; thus,

filing of a “Certificate of Service” “via e-mail on counsel of record” does not constitute either

electronic filing of the motion or the transmission of an NEF from the court. The defendants’




                                                 6
      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 7 of 9




“Certificate of Service” was not required because it did not concern the case initiating document

or service of a paper document, as provided by ECF Section 19.3.

       Even assuming that the defendants December 28, 2020 “Certificate of Service” was

proper and ordered to be filed by the Court, which it was not, it does not indicate that the “Notice

of Defendants’ Motion to Compel and Motion for Protective Order,” required by Local Civil

Rule 6.1(a), was served by the defendants’ counsel “via e-mail on counsel of record.” Indeed,

the defendants’ “Notice of Defendants’ Motion to Compel and Motion for Protective Order”

could not have been served on December 28, 2020, because it is dated January 6, 2021, the date

on which the defendants’ motion to compel was filed, more than one week after the deadline set

forth by the Court’s December 14, 2020 order. Additionally, the defendants’ December 28, 2020

“Certificate of Service” failed to certify that the “Declaration of Ashley N. Moore in Support of

Defendants’ Motion to Compel and Motion for Protective Order,” dated December 28, 2020, but

filed on January 6, 2021, was served by the defendants’ counsel “via e-mail on counsel of

record,” and the defendants did not provide any explanation for the failure.

       Instead of filing its motion on December 28, 2020, as directed by the Court’s December

14, 2020 order, the plaintiff filed, on December 28, 2020, a “Certificate of Service” by Anya

Engel, without identifying Anya Engel as the plaintiff’s attorney. It was not until January 6,

2021, that Anya Engel appeared as the plaintiff’s attorney by filing the “Declaration of Anya

Engel.” The Court’s December 14, 2020 order did not direct the plaintiff to: (a) serve the

plaintiff’s motion “via e-mail on counsel of record” on December 28, 2020; and (b) file a

“Certificate of Service” of the plaintiff’s motion on December 28, 2020. Even assuming that the

plaintiff’s December 28, 2020 “Certificate of Service” was proper and ordered to be filed by the

Court, which it was not, it does not indicate that the December 28, 2020 “Notice of Plaintiff



                                                 7
      Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 8 of 9




Bytemark Inc.’s Motion to Compel Document Production,” required by Local Civil Rule 6.1(a),

was served by the plaintiff “via e-mail on counsel of record.” As explained above and for the

same reasons for which the defendants’ filing of their “Certificate of Service” was improper and

contrary to the ECF Rules and Instructions, the plaintiff’s filing of its “Certificate of Service”

was improper and contrary to the ECF Rules and Instructions. The plaintiff’s filing of a

“Certificate of Service” “via e-mail on counsel of record” does not constitute either electronic

filing of the motion or the transmission of an NEF from the court. The plaintiff’s “Certificate of

Service” was not required because it did not concern the case initiating document or service of a

paper document, as provided by ECF Section 19.3.

       The Court’s December 14, 2020 order also directed that “[t]he Local Civil Rules of this

court govern the timing of oppositions and replies,” which meant that oppositions were due on

January 4, 2021, and replies on January 7, 2021. Even assuming that the parties complied with

the December 28, 2020 deadline for their respective motions, which they did not, their respective

oppositions were not filed on January 4, 2021. On January 4, 2021, the plaintiff filed its

“Certificate of Service,” stating that “on January 4, 2021, Plaintiff’s Response in Opposition to

Defendants’ Motion to Compel and Motion for Protective Order, Exhibits D-I, and Declaration

of Anya Engel were served via e-mail on counsel of record.” The plaintiff’s opposition was not

filed until January 6, 2021, the same date when the plaintiff’s reply was filed. The defendants

filed their “Certificate of Service,” by which their counsel “certifies that Defendants’

Memorandum of Law in Opposition to Bytemark’s Motion to Compel Document Production,

and Exhibits A-H were served via e-mail on counsel of record,” without indicating any date of

service. The defendants’ opposition was not filed until January 6, 2021, the same date when the

defendants’ reply was filed.



                                                  8
     Case 1:17-cv-01803-PGG-KNF Document 129 Filed 01/13/21 Page 9 of 9




                                         CONCLUSION

       For the foregoing reasons, the Court finds that the defendants and the plaintiff: (1) failed

to comply with the Court’s December 14, 2020 order; (2) failed to seek an enlargement of time

as provided in the December 14, 2020 order; (3) failed to acknowledge the untimely filing of

their motions; (4) failed to provide any explanations for their untimely motions; and (5) waived

any opportunity to have the Court consider the parties’ reasons for untimeliness nunc pro tunc.

Accordingly, the defendants’ motion, Docket Entry No. 115, and the plaintiff’s motion, Docket

Entry No. 119, are denied, with prejudice. The plaintiff’s motion, Docket Entry No. 125, and the

defendants’ letter-motion, Docket Entry No. 127, are moot.

Dated: New York, New York                            SO ORDERED:
       January 13, 2021




                                                 9
